Fourth Court of Appeals
                               San Antonio, Texas
                                   September 5, 2018

                                  No. 04-18-00511-CV

                          XPO LOGISTICS FREIGHT, LLC,
                                   Appellant

                                            v.

                                 Ralph HERNANDEZ,
                                       Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-21366
                        Honorable Renée Yanta, Judge Presiding

                                        ORDER

      In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. It is ORDERED that all pending motions are
DISMISSED FOR LACK OF JURISDICTION. It is FURTHER ORDERED that Appellee Ralph
Hernandez recover all costs on appeal from Appellant XPO Logistics Freight, LLC.

      It is so ORDERED on September 5, 2018.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court